Citation Nr: 0841088	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  03-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a thoracic spine 
disorder.

2. Entitlement to service connection for a right hip 
disorder.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant served in the Air National Guard from April 
1975 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2003, the appellant testified before a Veterans Law 
Judge (VLJ) who is no longer employed by the Board.  In 
October 2008, the Board sent the veteran a letter advising 
her that the law requires that the VLJ who conducts a hearing 
on appeal must participate in any decision made on that 
appeal. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 
(2007).

The appellant responded in October 2008 that she wanted to 
appear at a hearing before a VLJ at her local regional 
office.  Given the expressed intent of the appellant, the 
Board concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be 
scheduled for the veteran in connection 
with her appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




